         CASE 0:19-cv-01559-DSD-TNL Doc. 50 Filed 09/14/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No.: 19-1559(DSD/TNL)

Ryan Thompson,

                   Plaintiff,

v.                                                     ORDER

Janell Hussain, Medical
Provider at Sherburne County Jail;
Mend Correctional Care; Sherburne
County Jail Staff; Joel Brott, 1
Sheriff of Sherburn County;
Patrick Carr, Commander of the
Sherburne County Jail; Diana
VanDerBeek, Nursing Director at
Sherburne County Jail; and Mend
Medical Services,

                   Defendants.


     This     matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Tony L.

Leung dated July 23, 2020.          No objections to the R&R have been

filed in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.      The R&R [ECF No. 21] is adopted in part, as outlined

below;

     2.      The motions to dismiss [ECF Nos. 25, 31] are granted;




     1   The court has corrected a typographical error in the
spelling of Sheriff Brott’s last name in the pleadings.
      CASE 0:19-cv-01559-DSD-TNL Doc. 50 Filed 09/14/20 Page 2 of 2



     3.   The   Verified   Complaint,    as   defined   in   the   R&R,   is

dismissed without prejudice;

     4.   Thompson shall have sixty days from the date of this

order to file an amended complaint consistent with the requirements

set forth in the R&R; and

     5.   In the event Thompson fails to file an amended complaint

within sixty days of this order, the court shall enter final

judgment disposing of this case.



Dated: September 14, 2020

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
